Citation Nr: 0821274	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  04-43 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for chronic paranoid 
schizophrenia.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for alcoholism.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from September 1990 to July 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.

The veteran testified before RO personnel at a hearing in 
February 2003.  A transcript of the hearing has been 
associated with the record.

In June 2007 the Board remanded the appeal for additional 
development of the record.  The case has been returned for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  There is no credible supporting evidence that a claimed 
in-service stressor occurred.

3.  The diagnoses of PTSD are not based on any verified, 
credible stressor from the veteran's active service.

4.  A chronic acquired psychiatric disorder was not shown in 
service; nor was a psychosis disabling to a compensable 
degree shown during the first post service year.

5.  Alcoholism is not related to a service connected disease 
or disability.


CONCLUSIONS OF LAW

1.  Chronic paranoid schizophrenia was not incurred in or 
aggravated during service, and psychosis may not be presumed 
to have been incurred or aggravated therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).

3.  The claim of entitlement to service connection for 
alcoholism has no legal merit.  38 U.S.C.A. §§ 105, 1110 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claims were received  
after the enactment of the VCAA.  

A letter dated in August 2001 discussed the evidence 
necessary to support a claim for service connection, and told 
the veteran that VA would make reasonable efforts to obtain 
evidence supportive of his claim.  He was told to submit 
release forms so that VA could obtain private treatment 
records.  He was advised that he could submit evidence 
showing current disability and treatment since service 
discharge.  With respect to his claim for PTSD, the veteran 
was asked to describe the stressful incidents he believed had 
resulted in PTSD.  

A May 2003 letter advised the veteran that private and VA 
treatment records had been requested.

A March 2004 letter asked the veteran to complete and submit 
a release form for identified private records.  It explained 
the basis for the July 2003 rating decision which denied 
service connection for mental illness.  The veteran was asked 
to submit any treatment records pertinent to the claimed 
conditions.  The letter also explained the evidence necessary 
to support the veteran's claim, and discussed the specific 
evidence necessary to support the claim for PTSD.  The 
evidence of record was listed and the veteran was told how VA 
would assist him in obtaining further evidence.  

A July 2007 letter provided the veteran with the status of 
his appeal.  The veteran was asked to complete a 
questionnaire concerning his PTSD stressors.  This letter 
explained the manner in which VA determines disability 
ratings and effective dates.  The evidence necessary to 
support a claim for service connection was discussed.  

A letter dated in December 2007 provided the veteran with the 
status of his appeal.  The veteran was invited to submit 
pertinent evidence.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The content 
of the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
An opinion was obtained from a VA examiner.  The veteran 
testified before a hearing officer at the RO.  The veteran 
has not identified any additional evidence or information 
which could be obtained to substantiate the claim.  The Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to proceed to a final decision in this 
appeal.

Factual Background

Initially, the Board notes that the evidence does not support 
a finding that the veteran engaged in combat.  Service 
personnel records show that the veteran served as a supply 
specialist, and that his only overseas service was in Germany 
from January 1991 to November 1992.  Thus, he is not entitled 
to application of the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002).

Service medical records are negative for any diagnosis, 
complaint, or abnormal finding pertaining to the veteran's 
psychiatric health.  A mental status evaluation was conducted 
six days prior to the veteran's separation examination, in 
June 1993.  An evaluation consisting of a clinical interview 
and psychometric testing indicated no diagnosis or condition 
on Axis I or II.  On separation examination, the veteran was 
noted to be psychiatrically normal.  

Service personnel records show that the veteran was 
administratively discharged for two consecutive failures of 
the physical training test.  

In a May 2001 statement, the veteran described his time in 
Germany during Desert Shield and Desert Storm.  He stated 
that he believed that he was going to die far away from home.  
He descried stress due to long and exhausting hours of work, 
constant briefings of war, and being on alert status to be 
sent to Saudi.  He indicated that the overwhelming fear made 
him depressed.  He also described a racist commander, who 
constantly embarrassed and harassed him.  He stated that the 
commander was out to get him.  An August 2001 statement 
contained similar statements.  

An additional August 2001 statement indicated that the 
veteran was attached to a data processing unit in Germany and 
that his company commander was a racist who made life very 
difficult for him.  He stated that he started to abuse 
alcohol in an effort to cope with the discrimination and 
fear.

A May 1997 VA outpatient record indicates the veteran's heavy 
alcohol consumption.  He was offered assistance in 
controlling his alcohol use.

A March 1999 certificate from a private physician indicates a 
diagnosis of adjustment disorder and anxious mood.  At that 
time, the veteran reported job stress and anxiety.

An April 1999 treatment record indicates altered mentation, 
which was believed to be related to hyperthyroidism.  The 
veteran contacted a VA facility in August 2000 with 
complaints of hearing voices for the previous three years.  
He also reported paranoia, confused thinking, and aggressive 
behavior.  

An August 2000 assessment report indicates that the veteran 
had no previous psychiatric history.  On examination, the 
provider indicated questionable schizophrenia versus alcohol 
induced versus secondary to a general medical condition.  A 
subsequent note indicates an assessment of psychosis not 
otherwise specified, rule out paranoid schizophrenia; and 
alcohol abuse versus depression.  

VA treatment records dated in September 2000 show a diagnosis 
of chronic paranoid schizophrenia.

In September 2002, the veteran asserted that he suffered from 
mental problems during the Gulf War, which made it impossible 
to deal with the conditions of military life.  

In December 2000, the veteran stated that he had a racist 
commander who harassed him and made his life difficult.  He 
noted that he was extremely overworked and had long hours of 
night patrols looking for terrorists while stationed in 
Germany.  He also stated that the living conditions were 
deplorable in Germany.

At his RO hearing in February 2003, the veteran testified 
that he sustained permanent injuries while in the Army due to 
pressure and being overworked.  He stated that he went on 
patrol in Germany and that he was in fear the entire time he 
was there.  He indicated that he had not been the same since 
he got out of the Army.  He stated that he had symptoms of 
paranoid schizophrenia in Germany, but did not understand 
what they were.  

A September 2003 VA treatment record reflects a diagnosis of 
chronic paranoid schizophrenia under good control, and rule 
out obsessive compulsive disorder traits.

A January 2004 VA intake summary indicates diagnoses of 
paranoid schizophrenia, PTSD, and obsessive compulsive 
disorder.  The provider noted that the veteran had expressed 
some symptoms consistent with PTSD, which would be assessed 
in future sessions.  An October 2004 VA master treatment plan 
also shows a diagnosis of PTSD.

A March 2005 letter from the veteran's VA treating 
psychiatrist indicates that the author treated the veteran 
for schizophrenia and obsessive compulsive disorder.  He 
stated that the veteran had asked him to write a letter in 
support of his claim for PTSD and alcoholism.  He related 
that the veteran was 100 percent disabled by the debilitating 
combination of schizophrenia and obsessive compulsive 
disorder.  He noted daily symptoms that dominated the 
veteran's interactions with others and his environment.  He 
expressed his belief that the veteran's symptoms were feeding 
his alcohol use.  He related the veteran's report that his 
symptoms began in service, which the physician indicated was 
consistent with the age at which a psychotic break usually 
occurred.  He concluded that the veteran's disability was 
therefore service-connected in nature.

The veteran's VA psychiatrist entered a diagnosis of schizo-
obssessive in September 2005.

A VA clinical psychologist reviewed the record and provided 
an opinion in December 2007.  He noted the VA psychiatrist's 
opinion concerning the veteran's alcoholism and his statement 
regarding the veteran's report of symptoms in service.  He 
also noted that the psychiatrist did not address the claimed 
PTSD.  He indicated that there was no  mention of psychiatric 
problems until August 2000 when altered mentation, confusion, 
and psychotic symptoms were noted.  He also indicated that at 
that time, the veteran reported onset three years previously, 
which would put onset of symptoms around 1996 or 1997.  He 
noted that age of onset of schizophrenia was variable, but 
that the most frequently observed age of onset was between 18 
and 25 years old for men.  He stated that the veteran's 
stressor letters had been reviewed and that he did not report 
any traumatic stressor that would meet the criteria for a 
diagnosis of PTSD.  He pointed to the report of mental status 
evaluation dated in June 1993, which reflected no diagnosis 
on Axis I or II.  He also noted that the military records 
indicated unsatisfactory performance, but he did not see any 
notation that would indicate specific psychiatric symptoms.  
He indicated that poor performance could relate to any number 
of issues.  He stated that while it was possible that the 
veteran was developing some paranoid ideation at the time, he 
did not see specific reference to such in the record.  He 
concluded that a link between the veteran's poor performance 
and early signs of  mental illness would be purely 
speculative given the available evidence.  He opined that 
there was no specific evidence, other than lay history, of an 
acquired psychiatric disorder in service.  He again pointed 
out that the mental status evaluation just prior to discharge 
indicated no mental illness.

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for psychosis if 
manifested to a compensable degree of 10 percent or more 
within one year following active service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

	PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

As discussed above, the veteran did not engage in combat.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Having carefully reviewed the evidence pertaining to this 
claim, the Board has determined that service connection for 
PTSD is not warranted.  In this regard, the Board notes that 
there is no independent corroboration of a claimed in-service 
stressor.  The Board observes that the veteran has not 
provided sufficient information to allow verification of a 
claimed stressor.  The Board again notes that a noncombat 
veteran's testimony alone does not qualify as credible 
supporting evidence of occurrence of an in-service stressor 
as required by 38 C.F.R. § 3.304(f).  The diagnoses of PTSD 
are unsupported by the record, based as they were on 
unreliable and unverified information provided by the 
veteran.  The Board is not required to accept a veteran's 
uncorroborated account of his military experiences or the 
findings of psychiatrists and psychologists that are based on 
such an uncorroborated history provided by the veteran.  See 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  As such, 
without a confirmed in-service stressor service connection 
may not be granted.  

Moreover, although a diagnosis of PTSD does appear in the VA 
outpatient records, such diagnoses are not supported by any 
discussion of underlying stressors.  In fact, the only 
discussion indicates that the veteran exhibited some symptoms 
of PTSD and such would be addressed in future sessions.  No 
discussion was forthcoming.  Rather, the December 2007 
opinion by a VA psychologist indicates that the veteran did 
not report any traumatic stressor that would meet the 
criteria for a diagnosis of PTSD.  As such, the diagnosis of 
PTSD is in question.

In sum, the Board finds that the record does not contain 
evidence that tends to establish the criteria for 
establishing service connection for PTSD.  Although the 
record suggests a diagnosis of PTSD, the veteran's claimed 
in-service stressors have been found to be insufficient to 
support the diagnosis of PTSD, or are lacking in specificity 
so as to provide confirmation.  Having carefully considered 
all procurable and assembled data, the Board concludes that 
the criteria for service connection for PTSD are not met.  
The Board again notes that there is no proof of combat, and a 
diagnosis based upon such claimed service is equally 
unreliable or not capable of confirmation.

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements of 
entitlement to service connection for PTSD, and that, on this 
basis, his claim must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
	
        Chronic Paranoid Schizophrenia

The veteran has reported that he had psychiatric symptoms in 
service.  In September 1971 he was examined for discharge, 
and the psychiatric examination was normal.  

However, the veteran's VA treating psychiatrist has stated 
his belief that the veteran's psychiatric symptoms began in 
service.  The Board notes that nothing in the contemporaneous 
record supports a finding of psychiatric symptoms in service.  
Rather, a mental status evaluation performed just prior to 
discharge indicated that there was no Axis I or II diagnosis.  
As such, the VA psychiatrist's reference to symptoms in 
service and a relationship between the current psychiatric 
disabilities and service has little if any credibility, 
because it relies upon an inaccurate factual premise as 
related by the appellant.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  It is well established that an 
opinion based on an inaccurate factual premise or speculative 
has no probative value.  See Le Shore v. Brown, 8 Vet. App. 
406 (1995); Reonal v. Brown, 5 Vet. App. 458 (1993).  
Further, the Board has the obligation to assess probative 
weight to be assigned to medical opinions and doing so in 
accordance with cited precedent does not violate the rule 
against invoking its own unsubstantiated medical opinion.  
See Harvey v. Brown, 6 Vet. App. 390 (1994).

The Board additionally notes that the veteran's report to his 
psychiatrist of symptoms in service is directly contradicted 
by the veteran's own statements to a clinician in 2000, when 
he reported onset of psychotic symptoms three years 
previously.  The report of psychiatric symptoms in service is 
at odds with the relevant history provided prior to the 
veteran's claim of entitlement to VA compensation, which was 
submitted in January 2001.  The veteran ahs varied his 
account as to the onset of symptoms and he is an unreliable 
historian.  Thus the opinion that favors the claim for 
service connection is clearly grounded in the veteran's 
unsupported and unreliable history rather than an unenhanced 
comment on a fully evaluated record.  

To the extent that the veteran's report of symptoms in the 
years during service and following discharge is not 
documented in the record, the Board concludes that such a 
report is unreliable, not credible and cannot establish onset 
of the claimed disabilities.  See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995) (The Board is not required to accept a 
physician's opinion that is based upon a claimant's 
recitation of an uncorroborated medical history.)  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

Clearly, a veteran is competent to report that he experienced 
depression or anxiety during service.  Jandreau v. Nicholson, 
492 F.3d 1372 (2007).  However, competence and credibility 
are a separate matter which must be addressed.  Although the 
veteran reports in-service manifestations, the psychiatric 
evaluation was normal at separation and the service medical 
records are otherwise silent for any psychiatric pathology or 
complaints.  Moreover, on seeking VA treatment in 2000, the 
veteran reported onset of psychiatric symptoms three years 
previously, which places onset years after service discharge.  
The silent and normal separation examination constitutes 
negative evidence and is in contrast to the veteran's report 
of in-service manifestations.  Any assertion that the veteran 
"noted" a psychiatric disorder during service is not 
credible.  See, Savage v. Gober, 10 Vet. App. 488 (1997);  
McCormick v. Gober, 14 Vet. App 39 (2000).  

In summary, the preponderance of the evidence is against a 
finding of the presence of an acquired psychiatric disorder 
in service or for many years thereafter.  Moreover, there is 
no reliable evidence demonstrating a relationship between the 
veteran's currently diagnosed psychiatric disorder and 
service.  Accordingly, there is no basis upon which to grant 
service connection.

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert.	

	Alcoholism

The law and regulations provide that compensation shall not 
be paid if the claimed disability or death was the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. 
§§ 3.1(n), 3.301(c) (2007).  With respect to alcohol and drug 
abuse, Section 8052 of the Omnibus Budget Reconciliation Act 
(OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388- 351, prohibits, effective for claims filed after 
October 31, 1990, payment of compensation for a disability 
that is a result of an appellant's own alcohol or drug abuse.  
Moreover, § 8052 also amended 38 U.S.C. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in the line of duty if the 
injury or disease was a result of the person's own willful 
misconduct, including abuse of alcohol or drugs.   See also 
VAOPGPREC 2-97.

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) U.S. 
Court of Appeals for the Federal Circuit held that a veteran 
could receive compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
veteran's service-connected disability.  In other words, 38 
U.S.C.A. §§ 1110, 1131 do not preclude compensation for an 
alcohol or drug abuse disability secondary to a service-
connected disability, or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a 
service-connected disability.  Rather, the statute precludes 
compensation only for (a) primary alcohol abuse disabilities, 
and (b) secondary disabilities (such as cirrhosis of the 
liver) that result from primary alcohol abuse.  The Federal 
Circuit defined "primary" as meaning an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess.

These laws and regulations clearly establish that alcoholism 
is not a disability for which service connection can be 
established or compensation is paid.  In addition, the 
appellant does not have any service connected disabilities on 
which entitlement to service connection on a secondary basis 
may be established.  Therefore, this aspect of the 
appellant's claim does not present a basis for which relief 
may be granted, and has no legal merit.  As the disposition 
of this claim is based on law and not the facts of this case, 
the claims must be denied based on lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for chronic paranoid 
schizophrenia is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for alcoholism is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


